Citation Nr: 0207913	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  97-29 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from July 1985 to October 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1994 and July 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In the October 1994 decision, the RO denied 
service connection for a right knee disorder.  In the July 
1996 decision, the RO denied reopening the claim for service 
connection for a left knee disorder.

In May 1999, the Board remanded these claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Competent evidence of a current right knee disorder is 
not of record.

2.  The RO denied service connection for a left knee disorder 
in October 1994.  He was notified of the decision in November 
1994, including his appellate rights and did not appeal the 
decision as to this issue.

3.  The evidence received since the October 1994 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a left knee disorder, 
and, when considered alone or together with all of the 
evidence, both old and new, must be considered to fairly 
decide the claim.

4.  A left knee disorder is attributable to service.  



CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The October 1994 rating decision denying service 
connection for a left knee disorder is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left knee disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

4.  A left knee disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. § 3.303(d) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the October 1994 and July 1996 rating 
decisions, the September 1996 statement of the case, and the 
March 2002 supplemental statement of the case, the RO 
informed the veteran of the evidence necessary to establish 
service connection for right and left knee disorders and the 
evidence necessary to reopen the claim for service connection 
for a left knee disorder.  In the September 1996 statement of 
the case and the March 2002 supplemental statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claim for service connection and the 
petition to reopen a previously-denied claim.  Correspondence 
copies of these determinations were mailed to the veteran's 
accredited representative, the Texas Veterans Commission.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and her 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

The Board notes that in the May 1999 remand, it noted that 
the RO had not provided the veteran with the regulations that 
pertain to a petition to reopen a previously-denied claim and 
asked that the RO provide him with a copy of the regulation.  
The RO complied with the Board's remand when it issued the 
March 2002 supplemental statement of the case.  Thus, any 
defect in the RO's failure to provide the veteran with the 
relevant regulation was cured.  

As for obtaining relevant records, the veteran has stated 
that he received treatment for his knees at four, different 
VA Medical Centers-Shreveport, Louisiana; North Little Rock, 
Arkansas; Waco, Texas; and Biloxi, Mississippi.  The record 
reflects that the RO has obtained all of the treatment 
records (the Shreveport, Louisiana, VA Medical Center 
indicated that its records had been transferred to North 
Little Rock), and they are associated with the claims file.  
Initially, the veteran had claimed that he had received 
treatment by a private physician for his right and left 
knees.  The Board noted this in its May 1999 remand and asked 
that the RO obtain those records.  In an August 2000 
statement, the veteran indicated that he had not been treated 
by a private physician.  Thus, no private treatment records 
need to be obtained.

The Board notes that the RO did not provide the veteran with 
an examination; however, the Board finds that one was not 
necessary.  As to the claim for service connection for a left 
knee disorder, because the Board is granting service 
connection for such, the Board need not address why an 
examination is not necessary.  As to the right knee, the 
Board notes that in order for an examination or an opinion to 
be necessary to make a decision on this claim, there must be 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability.  Here, 
the veteran has not brought forth competent evidence of a 
current right knee disorder, to include complaints of 
persistent or recurrent symptoms of the disability.  While 
the veteran has reported right knee pain at times, the 
medical findings, as to the right knee, have been negative 
for any disability.  Accordingly, the Board finds that an 
examination was not necessary based on the above-stated 
reasons.

Finally, the Board notes that the veteran had asked for a 
hearing at the RO.  The record reflects that a hearing was 
scheduled for May 1997, which the veteran cancelled on the 
day of the hearing, as he was in the hospital.  In a July 
1997 VA Form 9, the veteran stated that he wanted an RO 
hearing.  In September 1997, the RO informed the veteran that 
a hearing had been scheduled for October 1997.  The record 
reflects that he veteran did not appear for the hearing.  A 
November 1997 report of contact shows that the veteran 
asserted he never received notification of the October 1997 
hearing and asked the RO to reschedule the hearing.  In March 
1998, the veteran was informed that his hearing had been 
scheduled in May 1998.  The record reflects that the veteran 
did not appear for the hearing and did not submit a 
statement, requesting that the hearing be rescheduled.  The 
Board finds that the VA has provided the veteran with ample 
opportunities to have a hearing.  The veteran failed to show 
for the last hearing and has not indicated that he still 
wants a hearing.  Thus, the Board finds that a hearing is not 
pending at this time.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Factual Background

Service medical records show that at entrance, clinical 
evaluation of the veteran's lower extremities was normal.  In 
a report of medical history completed by the veteran at that 
time, he denied any history of trick or locked knee.

In December 1985, the veteran reported left knee pain.  The 
examiner stated that the knee pain was due to indirect trauma 
or exercise.  Examination revealed no edema or redness.  An 
assessment of strained knee was entered.  In July 1986, the 
veteran reported that he hurt his left knee while playing 
basketball.  The examiner noted that there was tenderness at 
the infrapatellar and suprapatellar regions.  Range of motion 
was 0 to 100 degrees.  McMurray's and drawer signs were 
negative.  The assessment was tendonitis of the left knee.  
In November 1986, the veteran complained of left knee pain, 
stating that it had been painful for the last year and a half 
and was exacerbated by exercise.  He stated that every time 
he ran, his knee would hurt.  The examiner stated that the 
veteran was positive for patella tenderness.  The assessment 
is illegible.  He was seen almost two weeks later and 
diagnosed with patellofemoral syndrome.

In June 1987, the veteran was seen complaining of right knee 
pain, stating that he fell on it the prior day.  The examiner 
stated the veteran had full range of motion and appeared to 
be in no distress.  There was no effusion in the right knee.  
The assessment was contusion.  One week later, the veteran 
presented with right knee pain.  The findings were negative, 
and an assessment of patellofemoral syndrome of the right 
knee was entered.  The following month, the veteran reported 
continued pain in the right knee.  The examiner noted that 
the veteran had full range of motion and no effusion.  The 
veteran reported tenderness in both the right and left knees.  
The examiner entered an assessment of patellar pain in the 
right knee.

In September 1987, the veteran reported bilateral knee pain.  
The examiner stated that the veteran complained of left knee 
pain.  He stated there was no swelling or effusion and that 
range of motion was normal.  The examiner stated the veteran 
was tender in the patella area.  There was no laxity.  The 
assessment was patellofemoral joint syndrome.  In March 1988, 
the veteran complained of right knee pain.  The examiner 
stated that the right knee was positive for crepitus, but 
negative for swelling, bruising, drawer signs, laxity, and 
Lachman's.  The assessment was patellofemoral syndrome.

In September 1988, the veteran was seen with right knee pain 
and diagnosed with bursitis and patellofemoral syndrome.  In 
a separate September 1988 treatment report, the examiner 
entered a diagnosis of patellofemoral syndrome and stated 
that it was chronic.  In October 1988, he was seen with left 
knee pain.  The examiner entered a diagnosis of pre-patella 
bursitis.  An August 1989 treatment report shows a complaint 
of left knee pain.  The examiner made a finding that the left 
knee was positive for pain and increased temperature.

An August 1990 report of medical examination shows that 
clinical evaluation of the lower extremities was normal.  In 
a report of medical history completed by the veteran at that 
time, he denied any history of trick or locked knee, but 
reported a history of swollen or painful joints.  The 
examiner noted that the veteran reported trauma to his right 
knee with pain when stair climbing.

A September 1993 VA outpatient treatment report shows that 
the veteran reported a history of a gunshot wound to the left 
knee.

In January 1994, the veteran filed a claim for service 
connection for a bilateral knee disorder.  

An August 1994 VA hospitalization summary report shows that 
the veteran reported left knee pain from an injury in 
service.  Examination of the extremities revealed normal 
range of motion.  The examiner stated that an x-ray of the 
knee was normal.  A July 1995 VA x-ray of the left knee 
revealed equivocal osteochondritis dissecans dorsal patella.  
An August 1995 VA hospitalization summary report, shows a 
finding of left knee pain.  

In an October 1994 rating decision, the RO denied service 
connection for right and left knee disorders.  In a November 
1994 letter, the RO informed the veteran of its decision, to 
include providing him with a copy of his appeal rights.

In August 1995, the veteran stated that he wanted to file a 
claim for service connection for a right knee disorder.

A March 1996 VA hospitalization summary report shows that 
examination of the extremities revealed that the muscles and 
joints were within normal limits.  The examiner stated there 
was no edema or deformities noted and that ambulation and 
coordination were within normal limits.  He noted the veteran 
had decreased range of motion in both knees.

An August 1997 x-ray of the left knee showed minimal spurring 
in the anterior/superior margin of the patella.  The VA 
radiologist stated that the knee was otherwise unremarkable 
and that there was no acute finding.

In April 1999, the veteran reported bilateral knee pain.  The 
examiner noted that an August 1997 x-ray of the knee showed 
some mild spurring.  The examiner stated that examination of 
the knees showed no swelling, redness, warmth, effusion, or 
crepitus.  Range of motion was reported as normal.  The 
assessment was bilateral knee pain.

III.  Criteria & Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) (2001) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Right knee

The Board notes that in the May 1999 remand, the Board 
determined that the veteran's August 1995 submission 
constituted a valid notice of disagreement as to the October 
1994 denial of service connection for a right knee disorder.  
Thus, this issue is in a de novo status.  Additionally, the 
Board notes that the RO denied the veteran's claim, stating 
that he had had a pre-existing right knee disorder, which was 
not aggravated during service.  The Board disagrees as to the 
finding of a pre-existing condition.

At the time of the veteran's entrance into service, clinical 
evaluation of the veteran's lower extremities was normal.  
Thus, there was no finding related to the veteran's right 
knee, and therefore, he was entitled to the presumption of 
soundness.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991) (a veteran is presumed to be in sound condition except 
for defects noted on examination reports when examined and 
accepted for service).  While the veteran reported in one of 
the service treatment reports that he had injured his right 
knee six years prior when he was in high school, the Board 
does not find that such constitutes clear and unmistakable 
evidence that a right knee disorder pre-existed service.  See 
Bagby, 1 Vet. App. at 227.  The Board has determined that the 
issue before the Board is whether a right knee disorder was 
incurred in service versus whether it was aggravated during 
service.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a right knee disorder.  
The service medical records show several complaints of right 
knee pain, to include diagnoses of patellofemoral syndrome.  
There was a finding in service that the patellofemoral 
syndrome was chronic.  However, since service, the veteran 
has not brought forth any evidence of a current right knee 
disorder.  There was one finding of right knee pain; however, 
that does not establish a disability due to disease or 
injury.  First, a diagnosis of pain is not a disability due 
to disease or injury.  See Sanchez-Benitez, 259 F.3d 1356 
(Fed. Cir. 2001).  

Second, service connection is warranted for a "disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . . ."  38 
U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303(a); see 
also Sanchez-Benitez, 259 F.3d 1356.  The veteran has not 
brought forth competent evidence of a diagnosis of a right 
knee pain disability due to disease or injury.  In fact, 
whenever the veteran's extremities have been examined, there 
has been no reports of a right knee disorder.  A finding that 
the veteran had decreased range of motion in the right knee 
is not evidence of a disability due to disease or injury.  
The diagnosis entered was right knee pain.  Thus, without 
competent evidence of a current "disability" related to the 
veteran's right knee, service connection cannot be granted 
for such disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Although the veteran has claimed that he has a right knee 
disorder due to disease or injury, which he has related to 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a right knee disorder, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.

B.  Left knee

In the October 1994 rating decision, the RO noted that the 
veteran had complained of left knee pain during service in 
1986 and 1987.  It stated that there were no further 
complaints following 1987 and that the separation examination 
was negative for a finding of left knee problems.  The RO 
concluded that the veteran's left knee pain in service was 
temporary and had resolved.  Thus, the RO essentially 
concluded that the veteran had not brought forth competent 
evidence of a current left knee disorder.  The October 1994 
decision is final, as the veteran did not appeal that 
decision within one year of the November 1994 notification.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Since the October 1994 rating decision, the veteran has 
brought forth competent evidence of a current left knee 
disorder, as evidenced by the findings in the 1995 and 1997 
x-ray reports.  Thus, the Board finds that the veteran has 
presented evidence since the October 1994 rating decision, 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim for entitlement to 
service connection for a low back disorder.  See 38 C.F.R. 
§ 3.156(a).  Specifically, the veteran has cured one of the 
defects that existed at the time of the October 1994 rating 
decision-he has brought forth evidence of a current left 
knee disorder.  Accordingly, the claim is reopened, and the 
Board will adjudicate the claim for service connection for a 
left knee disorder on the merits.

The Board has carefully reviewed the evidence of record  and 
finds that the evidence supports a grant of service 
connection for a left knee disorder.  The reasons follow.

The service medical records show numerous complaints of left 
knee pain, to include diagnoses of patellofemoral syndrome.  
While the veteran denied knee pain at separation, the 
evidence of record shows that he has consistently reported 
left knee pain since 1994.  A July 1995 x-ray of the left 
knee revealed equivocal osteochondritis dissecans dorsal 
patella.  The Board notes that the complaints the veteran had 
in service were related to his patella.  The July 1995 x-ray 
report shows a finding related to the veteran's left patella.  
While no examiner has attributed the post service x-ray 
findings to the inservice complaints, the Board finds that it 
cannot disassociate the veteran's complaints in service to 
the current findings, which are in the same location as the 
complaints he had in service.  Resolving all reasonable doubt 
in favor of the veteran, the Board finds that the evidence 
supports a grant of service connection for a left knee 
disorder.  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

